Filed 9/15/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 180







John Ross Nadeau, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20110057







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Kent M. Morrow (on brief), 411 N. 4th St., P.O. Box 2155, Bismarck, N.D. 58502-2155, for petitioner and appellant.



Brian D. Grosinger (on brief), Assistant State’s Attorney, 210 2nd Ave. NW, Mandan, N.D. 58554, for respondent and appellee.

Nadeau v. State

No. 20110057



Per Curiam.

[¶1]	John Nadeau appeals from the trial court’s order dismissing his application for post-conviction relief filed on December 8, 2010.  On appeal, Nadeau argues the trial court relied on an impermissible factor in making its sentencing decision, specifically, separate criminal charges for driving under the influence and driving while license suspended, which were pending against Nadeau at the time of his sentencing hearing.

[¶2]	Although the appellant’s brief was filed and considered, it violates Rule 28(b) of the North Dakota Rules of Appellate Procedure, as it lacks a statement of facts, a table of authorities, and any citation to relevant authority.  N.D.R.App.P. 28(b).  In the future, briefs with these deficiencies will not be accepted for filing or will be ordered to be withdrawn.  
See
 
State v. Noack
, 2007 ND 82, ¶ 9, 732 N.W.2d 389.

[¶3]	We affirm under N.D.R.App.P. 35.1(a)(6).

[¶4]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner